                                                                            FILED IN THE
1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



2                                                                  Mar 16, 2020
                                                                        SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 1:19-cr-02032-SMJ-01
5                                                    1:19-cr-02032-SMJ-02
                               Plaintiff,
6                                                ORDER RESETTING HEARINGS
                  v.
7
     JAMES DEAN CLOUD (01), and
8    DONOVAN QUINN CARTER
     CLOUD, (02)
9
                               Defendants.
10
           In light of the evolving public health crisis caused by the outbreak of the
11
     Coronavirus Disease 2019 (COVID-19) and the recently declared national
12
     emergency, the Court finds the interests of justice require the pretrial conference
13
     and hearings on the Motion to Suppress James Dean Cloud’s Statements, ECF No.
14
     146; Motion to Suppress JV’s Tainted ID, ECF No. 147; and Motion to Continue
15
     Pretrial Conference and Trial Dates and Deadlines, ECF No. 144, each currently set
16
     for March 17, 2020, be RESET until April 21, 2020. Specifically, the Court finds
17
     failing to reschedule the hearing poses an undue risk of transmission of the virus,
18
     including to Defendant, counsel, Court staff, law enforcement personnel, and the
19
     public at large. Moreover, the impact of public health advisories has reduced the
20
     availability of Court staff to conduct the hearing as scheduled.



     ORDER RESETTING HEARING – 1
1        Accordingly, IT IS HEREBY ORDERED:

2        1.   The Pretrial Conference currently set for March 17, 2020, is

3             STRICKEN and RESET to April 21, 2020 at 10:45 A.M. in Yakima.

4        2.   The hearings on Defendant Cloud’s (01) Motion to Suppress

5             Defendant James Dean Cloud’s Statements, ECF No. 146; Defendant

6             Cloud’s (02) Motion to Suppress JV’s Tainted ID, ECF No. 147; and

7             Defendant Cloud’s (01) Motion to Continue Pretrial Conference, Trial

8             Dates and Deadlines, ECF No. 144, currently set for March 17, 2020

9             are STRICKEN and RESET to April 21, 2020 at 10:45 A.M. in

10            Yakima.

11       3.   All previously set case management deadlines remain in effect.

12       4.   The Court finds, given the outbreak of the COVID-19 virus, that

13            failing to reschedule the hearing would result in undue risk to

14            Defendant, counsel, law enforcement, Court staff, and the public at

15            large. The Court also finds the impact of public health advisories on

16            the availability of Court staff requires the hearing be rescheduled. The

17            Court, therefore, finds the ends of justice served by resetting the

18            hearing in this matter outweigh the best interest of the public and

19            Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

20



     ORDER RESETTING HEARING – 2
1          5.    Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court DECLARES

2                EXCLUDABLE from Speedy Trial Act calculations the period

3                from March 17, 2020, the date of the original hearing, through April

4                21, 2020, the date of the rescheduled hearing, as the period of delay

5                required by the interests of justice.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

8    Service.

9          DATED this 16th day of March 2020.

10                     _________________________
                       SALVADOR MENDOZA, JR.
11                     United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER RESETTING HEARING – 3
